DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Publication No. 2014/0151531) in view of Yamakawa (US Publication no. 2013/0001403).

    PNG
    media_image1.png
    391
    780
    media_image1.png
    Greyscale

Regarding claim 1, Yamashita discloses a back-side illuminated imaging device Fig 3-16, comprising: a substrate Fig 8, 131  including a photoelectric conversion region Fig 8, 61; a contact Fig 8, (see above) connecting a wiring layer Fig 8 (see above) and the substrate; and a capacitive element Fig 8, 65 including a first metal electrode Fig 8, 161 and a second metal electrode Fig 8, 162 disposed between the first metal electrode Fig 8, 161 and the substrate Fig 8, 131, wherein a distance between the second metal electrode and the substrate is shorter than a length of the contact Fig 8 (see above);  and the second metal electrode extends from a position overlapping at least a portion of the first photoelectric conversion region to a position overlapping at least a portion of the second photoelectric conversion region in a planar view with respect to the main surface of the substrate ¶0073, 0081-0087 Fig 3 and Fig 4. Yamashita discloses all the limitations but silent on the specific of the contact. 
Whereas Yamakawa discloses a back side illuminated imaging device, comprising: a substrate Fig 14-15A, 61, including a photoelectric conversion region Fig 14-15A, 51, a contact plug Fig 14-15A, 65 connecting a wiring layer Fig 14-15A, 66 and the substrate Fig 14-15A, 61. Yamashita and Yamakawa are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamashita because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the contact and incorporate a contact plug as an alternative interconnect used to provide connection to layers/structures.
Regarding claim 2, Yamashita discloses wherein the substrate Fig 8, 131 further includes a floating diffusion Fig 8, FD configured to convert charge generated in the photoelectric conversion region into a voltage ¶0065, and the capacitive element is electrically connected to a signal path from the photoelectric conversion region to the floating diffusion ¶0065-0069.

Regarding claim 4, Yamashita discloses wherein the imaging device comprises two transistors in the signal path from the photoelectric conversion region to the floating diffusion, and the capacitive element is connected to a node between the two transistors Fig 8.
Regarding claim 6, Yamashita in view of Yamakawa discloses wherein a distance between the first metal electrode and the substrate is shorter than a length of the contact plug Fig 8.
Regarding claim 7, Yamashita discloses wherein the second metal electrode overlaps an entire surface of the photoelectric conversion region Fig 16, 61 in a planar view with respect to the main surface of the substrate Fig 16.
Regarding claim 8, Yamashita discloses wherein charge generated in each of the first photoelectric conversion region and the second photoelectric conversion region is converted into a voltage by a common floating diffusion ¶0081-0082 Fig 3 - 8.
Regarding claim 9, Yamashita discloses wherein the first metal electrode extends from a position overlapping at least a portion of the first photoelectric conversion region to a position overlapping at least a portion of the second photoelectric conversion region in a planar view with respect to the main surface of the substrate Fig 3-8.

Regarding claim 13, Yamashita discloses wherein the second metal electrode Fig 8, 162 is connected to a region of the substrate to which a ground voltage is supplied Fig 8, VSS.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Publication No. 2014/0151531) in view of Yamakawa (US Publication no. 2013/0001403) and in further view of Ha (US Publication No. 2017/0194372).
	Regarding claim 5, Yamashita discloses second metal electrode overlaps at least a part of the impurity region in a planar view with respect to the main surface of the substrate Fig 3-18. Yamashita discloses all the limitation except for the transistor configuration. Whereas Ha discloses wherein the substrate further includes an impurity region, the two transistors include a first transistor configured to transfer charge from the photoelectric conversion region to the impurity region and a second transistor configured to transfer charge from the impurity region to the floating diffusion ¶0047-0049. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify arrangement of the contact to provide improved device performance and described in ¶0008-0010.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Y Yamashita (US Publication No. 2014/0151531) in view of Yamakawa (US Publication no. 2013/0001403) and in further view of Triyoso et al (US Publication no. 2016/0104762).
Regarding claim 12, Yamashita discloses all the limitations but silent on the arrangement of the insulating layer. Whereas Triyoso discloses and a capacitive  Fig 14, 901 ¶0033-0035. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify arrangement of the contact to provide improved device performance and described in ¶0036.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Publication No. 2014/0151531) in view of Ha (US Publication No. 2017/0194372).
	Regarding claim 14, Yamashita discloses a front side illuminated imaging device, comprising: a substrate Fig 17, 131 including a photoelectric conversion region Fig 17, 61, an impurity region Fig 17, VSS, and a floating diffusion Fig 17, 63 configured to convert charge generated in the photoelectric conversion region into a voltage¶0171; a contact Fig 17 connecting a wiring layer and the substrate; a first transistor Fig 17 ; a second transistor Fig 17, 62 configured to transfer charge from the impurity region to the floating diffusion¶0061; and a capacitive element Fig 17, 62 connected to a node between the first transistor and the second transistor Fig 17, the capacitive element including a first metal electrode Fig 17, 95 and a second metal electrode Fig 17, 94 disposed between the first metal electrode and the substrate, and the second metal electrode overlaps the entire surface of the impurity region in a planar view with respect to a main surface of the substrate Fig 17. Yamashita discloses all the limitation except for the transistor configuration. 

Regarding claim 16, Yamashita discloses a camera, comprising: the imaging device according to claim 14; and a processing unit configured to process a signal output from the imaging device ¶0188-0191.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Publication No. 2014/0151531) in view of Triyoso et al (US Publication no. 2016/0104762) and Ihara (US Publication No. 2016/0043132).

    PNG
    media_image1.png
    391
    780
    media_image1.png
    Greyscale

	Regarding claim 17, Yamashita discloses a method of manufacturing an imaging device, the method comprising: forming at least one metal electrode Fig 8, 161/162 of a capacitive element Fig 8, 65 above a substrate including a first photoelectric conversion  Fig 8, 61/Fig 3, 61, and a second photoelectric conversion region Fig 3, 91, the metal electrode Fig 3, (included in 65/93) extending from a position overlapping at least a portion of the first photoelectric conversion region to a position overlapping at least a portion of the second photoelectric conversion region in a planar view with respect to a main surface of the substrate Fig 3; forming a contact Fig 8; and forming a wiring layer Fig 8 above the contact Fig 8. Although Yamashita discloses a capacitive element Fig 8, 65, it was silent on the arrangement of the insulating layer and the contact. 

    PNG
    media_image2.png
    418
    740
    media_image2.png
    Greyscale

	Whereas Triyoso discloses a method comprising: forming at least one metal electrode of a capacitive element above a substrate Fig 14; forming an insulating layer above the substrate and the at least one metal electrode; forming a contact plug Fig 14, 1403 through the insulating layer Fig 14, 901 ¶0033-0035. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify arrangement of the contact to provide improved device performance and described in ¶0036. Yamashita and Triyoso disclose all the limitations  Fig 5, IC2 extending from a position overlapping at least a portion of the first photoelectric conversion region to a position overlapping at least a portion of the second photoelectric conversion region in a planar view Fig 5. Yamashita and Ihara are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamashita because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the metal electrode incorporate the teachings of Ihara to provide an alternative arrangement and improve efficiency ¶0002-0004.
Response to Arguments
Applicant's arguments filed11/11/2020 have been fully considered but they are not persuasive.
In response to applicant's argument (Page 7-9) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single second metal electrode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811